ORDER
PER CURIAM.
Dante Hayes appeals the circuit court’s denial of his motion, filed pursuant to Rule 24.035, to vacate, set aside, or correct the judgment of conviction for two counts of murder in the first degree, two counts of kidnapping, four counts of armed criminal action, and one count of burglary. He charged his attorney with coercing him to plead guilty to the charges. We affirm the circuit court’s denial of his motion. Discern-*60mg no jurisprudential value in publishing an opinion, we issue this summary order. Rule 84.16(b). We have issued a memorandum to the parties explaining the basis for our ruling.